          Case 1:20-cr-00089-AT Document 36 Filed 04/12/21 Page 1 of 2


                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT
                                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                  DOC #: _________________
UNITED STATES OF AMERICA,
                                                                  DATE FILED: 4/12/2021
              -against-
                                                                            20 Cr. 89 (AT)
ALEXANDER COLLADO,
                                                                               ORDER
                       Defendant.
ANALISA TORRES, District Judge:

         The ongoing COVID-19 pandemic has necessitated substantial changes in the Court’s
trial schedule. Accordingly, the trial scheduled for April 26, 2021, is ADJOURNED. The Court,
utilizing the procedures within this District governing the scheduling of jury trials during the
COVID-19 pandemic, will seek to schedule a jury trial for the second calendar quarter of 2022.
By December 15, 2021, the parties shall submit blackout dates for trial.

       Accordingly, the Court sets the following deadlines for pretrial filings:

       1. The parties shall file any motions in limine by March 1, 2022. The parties shall file
          any opposition to any motions in limine by March 8, 2022.

       2. The parties shall submit joint proposed voir dire questions, requests to charge, and
          verdict forms by March 1, 2022. For any proposed voir dire question, request to
          charge, or section of the verdict form on which the parties cannot agree, each party
          shall clearly set forth its proposal and briefly state why the Court should use that
          question, charge, or verdict form section, with citations to supporting authority. The
          parties shall include with their proposed voir dire questions a brief description of the
          case and a list of names and places likely to be mentioned at trial, both to be read to
          prospective jurors during jury selection. At the time of filing, the parties shall submit
          two courtesy copies of the proposed voir dire questions, requests to charge, and
          verdict forms to the Court. In addition, the parties shall e-mail these materials, as
          Microsoft Word documents, to Torres_NYSDChambers@nysd.uscourts.gov.

       3. At the start of trial, the Government shall provide the Court with three hard copies of
          its exhibit list, and two sets of pre-marked documentary exhibits and Section 3500
          material assembled sequentially in a loose leaf binder, or in separate manila folders
          labeled with the exhibit numbers and placed in a suitable container for ready
          reference.
         Case 1:20-cr-00089-AT Document 36 Filed 04/12/21 Page 2 of 2




      4. The Court shall schedule the pretrial conference date upon setting a date certain for
         trial.

      SO ORDERED.

Dated: April 12, 2021
       New York, New York




                                               2
